DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the tether" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tether" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm (US 2007/0270754 A1) in view of Haindl et al. (US 4,871,356, hereafter ‘Haindl’), and further in view of Stout et al. (US 2012/0065612 A1, hereafter ‘Stout’).
As to claim 1, Soderholm discloses an extravascular system (Figs. 1-14) for accessing the vasculature of a patient (see paragraphs 0002-0005 & 0022), comprising: a catheter adapter (14) having a distal end (distal end where catheter 24 is attached – see Figs. 1-2), a proximal opening (opening within Luer lock member 30a – see Fig. 6) and a lumen disposed therebetween (lumen not explicitly shown but is necessarily present for passage of needle 12 and fluids therethrough), the distal end supporting a catheter (24); an access port (28) coupled to an outer surface of the catheter adapter (Fig. 2, para 0023).
Soderholm does not expressly recite that the access port has an inner lumen that is in fluid communication with the lumen of the catheter adapter and a defeatable barrier disposed within the lumen of the catheter adapter and selectively forming a sealed interface with the inner lumen of the access port. Haindl discloses an access port (17; see Figs. 1-3) that has an inner lumen (see lumen within 17 in Fig. 2) that is in fluid communication with the lumen of the catheter adapter (52) and a defeatable barrier (hose portion 17a) disposed within the lumen of the catheter adapter and selectively forming a sealed interface with the inner lumen of the access port (“The hose portion 17a forms a valve separating the injection port 17 from the interior of the connector 15 and being opened by the fluid pressure in the injection port 17” – see para beginning line 33 col. 4 & Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Soderholm in view of Haindl such that the access port has an inner lumen that is in fluid communication with the lumen of the catheter adapter and includes a defeatable barrier disposed within the lumen of the catheter adapter and selectively forming a sealed interface with the inner lumen of the access port. One would have been motivated to do so in order to allow fluid injection into the lumen of the catheter adapter through the access, while otherwise keeping the access port closed/sealed (see para beginning line 33 col. 4 & Fig. 2 of Haindl).
Soderholm and Haindl are silent to a blood control valve disposed within the lumen of the catheter adapter and dividing the lumen of the catheter adapter into a proximal fluid chamber and a distal fluid chamber; a plurality of grooves forming air channels disposed on an outer surface of the 
Soderholm and Haindl are further silent to an activator having a base and a probe end, the activator being movably positioned within the proximal fluid chamber. However Stout discloses an activator (80) having a base (proximal end 86) and a probe end (leading edge 92), the activator being movably positioned within the proximal fluid chamber (see Fig. 4, para 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Soderholm/Haindl further in view of Stout to include an activator having a base and a probe end, the activator being movably positioned within the proximal fluid chamber. One would have been motivated to do so as Stout teaches using a septum activator substantially as claimed for controlling a degree of opening of the blood control septum when a device is attached to a proximal end of the catheter adapter (see Figs. 4, 5, para 0039, 0051).

As to claim 2, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm further teaches a housing (20a) removably coupled to the proximal opening of the catheter adapter (see Fig. 5); and a safety clip (46) configured to secure a sharpened tip (12a) of an introducer needle (12) (see para 0031, 0032, Fig. 6).

As to claim 4, Soderholm in view of Haindl and Stout teach the system of claim 3 as described above. Soderholm further teaches a pawl (finger 54) that forms a portion of the safety clip and selectively positioned within a proximal rim of the catheter adapter to maintain engagement between the housing and the catheter adapter (para 0027, 0030).
As to claim 5, Soderholm in view of Haindl and Stout teach the system of claim 4 as described above. Soderholm further discloses wherein upon removal of the introducer needle from the catheter adapter, the safety clip is released and the pawl is disengaged from the proximal rim of the catheter adapter, thereby disconnecting the housing from the catheter adapter (see para 0031).
As to claim 6, Soderholm in view of Haindl and Stout teach the system of claim 2 as described above. Soderholm further discloses a flag (block 48) that extends from a body of the safety clip (Fig. 4, para 0031); wherein the flag is biased away from a distal aperture disposed in a first wall of the housing into a biased position when the introducer needle extends through the distal aperture; and in response to the distal tip of the introducer needle being withdrawn into the housing and disposed distal to the distal aperture, the flag is released from the biased position and blocks the distal aperture thereby preventing the distal tip from exiting the distal end of the housing through the distal aperture (see para 0031).
As to claim 7, Soderholm in view of Haindl and Stout teach the system of claim 2 as described above. Soderholm further discloses wherein the safety clip avoids contact with the catheter adapter (clip avoids contact once removed from catheter adapter as seen in Fig. 6).
As to claim 8, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm further discloses a tether (22) having a first end coupled to a needle hub (16) of an introducer needle (12) and a second end coupled to a housing (20a) (see Fig. 2, para 0022, 0025).
As to clam 9, Soderholm in view of Haindl and Stout teach the system of claim 7 as described above. Soderholm further discloses wherein the housing comprises a needle shield (housing 20a is part of “tip shield 20” which shields tip of needle 12 – see para 0023, 0025).

As to claim 11, Soderholm in view of Haindl and Stout teach the system of claim 7 as described above. Soderholm further discloses wherein the tether (22) prevents removal of the sharpened tip from the housing (para 0025).
As to claim 14, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Furthermore the defeatable barrier added in view of Haindl (see rejection of claim 1 above) is its own independent element/part and the blood control valve added in view of Stout (see rejection of claim 1 above) is also its own independent element/part. Therefore when modifying Soderholm as taught above it would have been further obvious to one having ordinary skill in the art to do so such that the defeatable barrier is independent and separate from the blood control valve. One would have been motivated to do so as the respective references teach them as independent and distinct parts and make no mention of combining the defeatable barrier and the blood control valve (see above-cited sections of Haindl and Stout).
As to claim 15, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm further discloses a washer (58) disposed within a proximal end of a housing (20a) and separated from a safety clip (40) by a wall (see Fig. 5, safety clip 40 held in compartment 38 where a wall of the compartment separates washer 58 and clip 40); wherein the washer comprises an aperture configured to prevent passage of a needle feature (enlarged diameter portion 60) of an introducer needle (12), the washer and the needle feature thereby securing a distal tip of the introducer needle in the housing when the distal tip of the introducer needle is withdrawn into the housing (see para 0031, Fig. 6).
As to claim 16, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm is not explicit to the limitations of claim 16 however Stout teaches wherein the blood control valve comprises a septum valve (see para 0007, 0008, 0032). Thus when modifying Soderholm as noted above it would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to do so such that the blood control valve comprises a septum valve. One would have been motivated to do so as Stout teaches that a septum valve provides the functionality of being compatible with blood and allowing for containment of blood .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm in view of Haindl and Stout as applied to claim 1 above, and further in view of Lemieux (US 5,084,023).
As to claim 12, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above, but each are silent to wherein the blood control valve is distal to the defeatable barrier in the lumen of the catheter assembly. However Lemieux teaches a catheter hub 14 and reads “The catheter hub has a return valve with a gasket which seals any blood flow from the catheter hub after removal from the needle, by means of the materials chosen for the gasket and the location of the gasket on the catheter hub assembly” (paragraph beginning line 32 col. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to alter the location of the blood control valve as it relates to other parts of the system, such as placing the blood control valve distal to the defeatable barrier. One would have been motivated to do so in order to control where blood flow is sealed (see paragraph beginning line 32 col. 2 of Lemieux).
As to claim 13, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above, but each are silent to wherein the defeatable barrier is distal to the blood control valve in the lumen of the catheter assembly. However Lemieux teaches a catheter hub 14 and reads “The catheter hub has a return valve with a gasket which seals any blood flow from the catheter hub after removal from the needle, by means of the materials chosen for the gasket and the location of the gasket on the catheter hub assembly” (paragraph beginning line 32 col. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to alter the location of the blood control valve as it relates to other parts of the system, such as placing the blood control valve such that the defeatable barrier is distal to the blood control valve in the lumen of the catheter assembly. One would have been motivated to do so in order to control where blood flow is sealed (see paragraph beginning line 32 col. 2 of Lemieux).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783